DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-14, 17, 18 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0043729) in view of Takehashi et al. (US 2007/0047100)


Re Claim 1; Yoshida discloses a rack-mounted UPS device (11, 12, Fig. 3) for power supply of a load (5, Fig. 3) comprising multiple data processing devices (5 is understood to be a server), which are configured to inserted as  multiple load enclosures into a common UPS rack (1), the rack-mounted UPS device comprising 
at least one primary converter (71), which is connected between an AC source (AC) and a high voltage DC bus (60), whereby the primary converter is configured to operate in boost mode providing high voltage DC power output to the high voltage DC bus, (Par, 59 discloses that the output of the AC supply is 100- to 200V and Par. 0034 indicates that the bus 60 is a 400V bus indicating that the output of the converter is boosted to a 400V and also see par. 0061)

at least one load supply converter (73), which is connected between the high voltage DC bus (60) and an internal power distribution bus (V3) to provide at least one low level DC output voltage to the internal power distribution bus (Par. 0062), whereby the at least one primary converter, the at least one secondary converter, and the at least one load supply converter are mounted in the UPS rack, (Fig. 3)
the UPS rack comprises multiple insertion slots for receiving the load enclosures comprising the data processing devices, and the internal power distribution bus is provided for distribution of the load voltages between the multiple load enclosures of the load. (Fig. 1 and 3).
Yoshida does not disclose wherein the at least one primary converter (71), the at least one secondary converter (located inside 11 however not labeled), and the at least one load supply converter (73) are arranged at least partially in the at least one converter enclosure or in a common converter enclosure,(1) and wherein the at least one primary converter, the at least one secondary converter and the at least one load supply converter are electrically interconnected through the high voltage DC bus, which is provided internally within the at least one converter enclosure or the common converter enclosure, 
wherein the at least one primary converter, the at least one secondary converter, and the at least one load supply converter are mounted in a common converter enclosure, which is mounted in a UPS rack, or wherein the at least one primary converter and the at least one secondary converter are arranged in at least one converter enclosure for insertion into a slot of 
However Takahashi discloses wherein the at least one primary converter (201), the at least one secondary converter (1100), and the at least one load supply converter (203) are arranged at least partially in the at least one converter enclosure (100) or in a common converter enclosure, and wherein the at least one primary converter (201), the at least one secondary converter (1100) and the at least one load supply converter (203) are electrically interconnected through the high voltage DC bus (217), which is provided internally within the at least one converter enclosure or the common converter enclosure, (Fig. 11, 18, Fig. 18 shows the converter 100 are contained within the main housing 1806)
wherein the at least one primary converter, the at least one secondary converter, and the at least one load supply converter are mounted in a common converter enclosure(the enclosure is 100, Fig. 11), which is mounted in a UPS rack (Fig. 17, 18 shows the 110 located within 1806), or wherein the at least one primary converter and the at least one secondary converter are arranged in at least one converter enclosure for insertion into a slot of the UPS rack (Fig. 18, 100 is inserted into a slot), and the at least one load supply converter is arranged in at least one converter enclosure for insertion into an insertion slot of the UPS rack, whereby the converter enclosures are electrically interconnected through the internal power distribution bus,(Fig. 18)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have rearranged to components of Yoshida as shown in Takahashi in order to efficiently transfer power to the batteries when needed and also change the form factor of the converter. 

Re Claim 2; Yoshida discloses wherein the load supply converter is provided as a converter block comprising multiple converter units, each of which providing at least one low level DC output voltage to the internal power distribution bus. (Fig. 3)

Re Claim 3; Yoshida discloses wherein the DC source comprises at least one energy storage device. (Fig. 3)

Re Claim 5; Yoshida discloses wherein the DC source comprises multiple energy storage devices (53, Fig. 3) and/or uni-directional sources, and the rack-mounted UPS device comprises multiple secondary converters, whereby the multiple secondary converters are connected in parallel between the multiple energy storage units and the high voltage DC bus. (Fig. 3)

Re Claim 6; Yoshida discloses wherein the at least one primary converter the at least one secondary converter, and the at least one load supply converter are arranged at least partially in at least one converter enclosure for insertion into a slot of the UPS rack, whereby the at least one primary converter, the at least one secondary converter, and the at least one load supply converter are electrically interconnected through the internal power distribution bus. (Fig. 1, 3)

Re Claim 9; Yoshida discloses wherein the internal power distribution bus includes multiple parallel bus connections (41, 42) for at least one voltage level, and the multiple parallel bus connections for one voltage level are electrically connected with at least one bus 

Re Claim 10; Yoshida discloses wherein at least one of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter has an electrical interface for connection to the internal power distribution bus (Fig. 1 and 3)

Re Claim 11; Yoshida discloses wherein the rack-mounted UPS device comprises at least one control unit (52) controlling operation of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter. (Fig. 3)

Re Claim 12; Yoshida discloses wherein the rack-mounted UPS device comprises for interaction of the at least one control unit controlling operation of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter. 
Yoshida does not disclose a user interface for interaction of the at least one control unit controlling operation of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter.
However UPS with a user interface for controlling converters was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a User interface to the UPS in order to adequately control the flow of power between the rack and the ups. 


Re Claim 13; Yoshida discloses wherein the internal power distribution bus comprises parallel vertical bus bars (41 and 42) running through the UPS rack to allow electrical connection of an enclosure at any insertion slot. (Fig. 5)

Re Claim 14; Yoshida discloses a rack-mounted UPS system for power supply of a load comprising multiple data processing devices, comprising multiple rack-mounted UPS devices according to claim 1, wherein the rack-mounted UPS system comprises an inter-rack communication bus (41 and 42) for commonly controlling the at least one primary converter, the at least one secondary converter, and the at least one load supply converter of the multiple rack-mounted UPS devices. (Fig. 5)

Re Claim 17; Yoshida discloses wherein the DC source comprises at least one energy storage device, in particular a battery, (Par. 0036).

Re Claim 18; Yoshida discloses the storage battery 53 is, for example, a module in which a plurality of lithium ion batteries is connected in series or in parallel for supplying a predetermined amount of power.
	Yoshida does not disclose that the storage battery is lead acid battery, or VRLA battery. 
However lithium ion batteries and lead acid battery, or VRLA battery are functionally equivalent and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have substituted the lithium ion batteries with  lead acid battery, or VRLA battery. 

Re Claim 23; Takahashi discloses wherein the at least one load supply converter (203) comprises a galvanic load isolation (transformer), which is configured to eliminate direct conduction paths between the load and the high voltage DC bus. (Fig. 11)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takahashi and  further in view of Lai et al. (US 2011/0148194)

Re Claims 4, 19; Yoshida discloses wherein the DC source comprises at least one energy storage device.
Yoshida does not disclose that wherein the DC source comprises at least one uni-directional source out of a photovoltaic source, a fuel cell, or a rotary or inertia generator. 
However Lai discloses wherein the DC source comprises at least one uni-directional source out of a photovoltaic source. (5) (Fig. 2).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied or used a photovoltaic source as the DC in order to provide an affordable means of providing power to the load. 

Re Claim 20; Yoshida discloses wherein the DC source comprises multiple energy storage devices (53) and/or uni-directional sources, and the rack-mounted UPS device comprises multiple secondary converters, whereby the multiple secondary converters are connected in parallel between the multiple energy storage units and the high voltage DC bus. (Fig. 3).

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takahashi and further in view of Ross et al. (10,164,464)

Re Claim 15; Yoshida discloses wherein the multiple rack-mounted UPS devices (11, 12) are connected electrically in parallel (Fig. 3)
Yoshida does not disclose wherein the multiple rack-mounted UPS devices are connected electrically in parallel by an external power distribution bus. 
However Ross discloses wherein the multiple rack-mounted UPS devices (11, 12) are connected electrically in parallel by an external power distribution bus. (1010, 1020) (Fig. 10).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing to have coupled the UPS in parallel by an external power distribution bus in order to adequately provide power from the grid to the UPS

Re Claim 16; Ross discloses wherein the rack-mounted UPS system comprises multiple protection and/or disconnect devices, which connect the multiple rack-mounted UPS devices to the external power distribution bus. (Fig. 1, discloses a rack with a server including a disconnect 114, same rational applied to Fig. 10 would multiple the disconnect devices based on the number of racks present)

Response to Arguments

7.	Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the independent claim has been amended to recite “the at least one primary converter, the at least one second converter and the at least one load supply converter are directly electrically interconnected through the high voltage DC bus which is provide internally within the at least one converter enclosure or the common converter enclosure”
However the examiner respectfully disagree. Yoshida in Fig. 18 shows a first and second power conversion system provided in an enclosure 1801, Fig. 17 shows the detail of the power conversion system 100 with a power connecter 1707 used to directly electrically interconnecting through the high voltage DC bus which is provided internally within the at least one converter enclosure and the other component within the main enclosure 1801.
Furthermore as shown in the previous rejection, Yamashita (2011/0133560) Fig. 5 shows a main bus 25 directly interconnecting all the entire enclosures 22 together. 


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/DANIEL KESSIE/
09/15/2021
Primary Examiner, Art Unit 2836